DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: please insert – now US 11,239,118 --, after “2020” in written disclosure [0001].  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  the term “the trench” in claim 1, at line 2, should be read as – a trench --.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2014/0061781) in view of Kim et al. (US 2015/0228751).
	In re claim 1, Kim (US’781), in Figs. 3A~3H and corresponding text, teaches a semiconductor device, comprising: 
*	a gate dielectric layer 109 conformally covering a trench 107 of a substrate 101 (Figs. 3A and 3B); 
*	a lower gate 113 formed over the gate dielectric layer 109 and partially filling a lower portion of the trench 107 (Fig. 3C); 
*	a vertical gate 117 formed on both upper edges of the lower gate 113 (Fig. 3E); 
*	an upper gate 121 filled in inner space of the vertical gate 117 (Fig. 3G); and 
*	a capping layer 140 (i.e. a sealing layer 140 acts as the capping layer) formed over the upper gate 121 (Fig. 3H).
                
    PNG
    media_image1.png
    384
    319
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    383
    340
    media_image2.png
    Greyscale

	The only missing feature, as compared to the claim invention, in Kim’s teachings (US’781) is a spacer formed over the vertical gate 117 and formed between the gate dielectric layer 109 and the capping layer 140.   Kim et al. (US ‘751), however, in an analogous art, teach having the spacer 50/60 formed over the vertical gate 40 (Fig. 2I).
                     
    PNG
    media_image3.png
    374
    372
    media_image3.png
    Greyscale

	Therefore it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to modify the structural configuration of the semiconductor device of Kim (US’ 781) with Kim’s teachings (US ‘751) so that the spacer is provided over the vertical gate and between the gate dielectric layer and the capping layer.  This is because the addition of the spacer over the vertical gate would improve the characteristic and performance of the semiconductor device by improving the aspect ratio feature of the trench.

	In re claim 2, Kim reference (US’751) would remedy the deficiency of Kim reference (US’781), because Kim (US ‘751) teaches that the vertical gate 40 is self-aligned with the spacer 50/60 (refer to Fig. 2I in US’751).
	In re claim 3, the combined teachings of Kim (US’781) and Kim (US’751) teach the claimed invention, because the material of the spacer is different from that of the vertical gate, which implies that the spacer has an etch selectivity with respect to the vertical gate.

	In re claim 4, the selection of the material of the spacer is obvious because it is a matter of determining optimum process condition by routine experimentation with a limited number of species.  In re Jones, 162 USPQ 224 (CCPA 1955)(the selection of optimum ranges within prior art general conditions is obvious) and In re Boesch, 205 USPQ 215 (CCPA 1980)(discovery of optimum value of result effective variable in a known process is obvious).  In this regard, one of the ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to select a proper material for the spacer having an etch selectivity with respect to the adjacent elements in order to successfully provide the semiconductor device.  In such a situation, the applicant must show that the particular material is critical, generally by showing that the claimed material (i.e. silicon oxide) achieves unexpected results relative to the prior art teachings. 

	In re claim 5, Kim (US’781) teaches that the vertical gate 117 is formed of low work function material than the lower gate 113 ([0039], [0062], note: vertical gate 117 is equivalent to the second gate electrode 117 in Kim).

	In re claim 6, Kim (US’781), in Figs. 3A~3H and corresponding text, teaches that the vertical gate 117 is formed of N-type polysilicon ([0038]), and the lower gate 113 (e.g. tungsten, [0038], [0049]) and the upper gate 121 (e.g. tungsten, [0038]).
 
	In re claim 7, Kim (US’781), in Fig.3F and corresponding text, teaches comprising a barrier layer 118 ([0037]) between the vertical gate 117 and the lower gate 113.

	Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2014/0061781.   The improvement comprises that the barrier layer includes material that nitriding a surface of the lower gate; and that the lower gate includes titanium nitride and the barrier layer includes nitrogen-rich titanium nitride.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
Nov. 10, 2022



/HSIEN MING LEE/